Citation Nr: 0119193	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ulcer disease.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB). 

3.  Entitlement to service connection for a kidney stone.  

4.  Entitlement to service connection for hearing loss

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for a headache 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 1944 to 
September 1945.

The current appeal arose from a March 1999 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.  The RO denied 
entitlement to service connection for ulcer disease, PTB, a 
kidney stone, hearing loss, an eye disorder, and a headache 
disorder.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1999, a transcript of which has been 
associated with the claims file.

In connection with this appeal, the appellant failed to 
report for a scheduled hearing before a travel Member of the 
Board of Veterans' Appeals (Board), thereby constituting a 
withdrawal of the request for a hearing.  See 38 C.F.R. § 
20.704(d) (2000).

The case has been forward to the Board for appellate review.  


FINDING OF FACT

1.  Ulcer disease, PTB, a kidney stone, hearing loss, an eye 
disorder, and a headache disorder were not shown in service.  

2.  Ulcer disease and calculi of the kidney are not reported 
to have been disabling to a compensable degree during the 
first post service year.
3.  PTB is not shown to have been disabling to a compensable 
degree within three years following service.

4.  Although he expressed complaints, the veteran was not 
found to have a headache disorder when privately examined in 
January 1957.

5.  Ulcer disease, PTB, a kidney stone, hearing loss, an eye 
disorder, and a headache disorder are not shown by the 
evidence of record.


CONCLUSION OF LAW

Ulcer disease, PTB, a kidney stone, hearing loss, an eye 
disorder, and a headache disorder were not incurred or 
aggravated by active service; nor may service connection be 
presumed for peptic ulcer disease, PTB, calculi of the 
kidney, or organic disease of the nervous system. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000),  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The available service medical records consist of an Affidavit 
for Philippine Army Personnel and a physical examination.  
The veteran reported no wounds or illnesses incurred in 
service on his processing affidavit.  The physical 
examination report disclosed no pertinent abnormalities. 

Associated with the claims file is a private medical record 
dated in January 1957 that shows the veteran was seen with 
pertinent complaints of headache.  No diagnosis was provided.  
In April 1957, the RO wrote the treating physician asking for 
the actual records of treatment of the veteran.  The veteran 
was also contacted and asked to contact his treating 
physician in the event the RO's request for the records was 
met with noncompliance.  No records or additional information 
was provided.

During his January 1999 personal hearing the veteran 
testified that he claimed entitlement to service connection 
for ulcer disease, PTB, a kidney stone, hearing loss, an eye 
disorder, and a headache disorder.  He had no evidence to 
support his claims.  

The record is negative for medical evidence of ulcer disease, 
PTB, a kidney stone, hearing loss, an eye disorder, or a 
headache disorder.  


Criteria 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection. 

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2000).

If not shown in service, service connection may be granted 
for peptic ulcer disease if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

If not shown in service, service connection may be granted 
for calculi of the kidney if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309.

If not shown in service, service connection may be granted 
for organic diseases of the nervous system if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If not shown in service, service connection may be granted 
for tuberculosis if shown disabling to a compensable degree 
within three years following service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  VCAA of 2000, Pub. L. 
No. 106-475. § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub. nom, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.

In this case, the RO notified the veteran of the changes in 
law in a letter dated in December 2000.  Overall, the rating 
decision of record, statement of the case, supplemental 
statement of the case, and correspondence of record issued by 
the RO has advised in unmistakable terms what is needed to 
substantiate the veteran's claims.  Therefore, the Board 
finds that the veteran is not prejudiced by its consideration 
of his claim pursuant to this new law because it has been 
considered by the RO.  Moreover, the veteran has been 
afforded the opportunity to submit evidence and written as 
well as oral argument on the merits of the issues on appeal, 
and has done so.  

VA has met its duty to assist, as mandated by the VCAA.  VA 
scheduled relevant examinations, identified relevant issues, 
and obtained relevant treatment records.  Having determined 
that the duty to assist has been satisfied, the Board turns 
to an evaluation of the veteran's claims on the merits.

Service connection

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection.

The veteran has failed to provide evidence that he is 
suffering from peptic ulcer disease, PTB, hearing loss, a 
kidney stone, an eye disorder, or a headache disorder.  None 
of the foregoing disorders were shown in service, nor have 
any been diagnosed muchless shown to exist.  As noted 
earlier, even though the veteran complained of headache 
symptomatology when privately examined several years post 
service, he was never found to have a chronic acquired 
headache disorder.  

Peptic ulcer disease, PTB, calculi of the kidney, and organic 
disease of the nervous system have not been demonstrated 
during the appropriate post service presumptive period.

Because the veteran has failed to establish proof of a 
current diagnosis or disability of ulcer disease, PTB, 
hearing loss, headache disorder, eye disorder, and a kidney 
stone linked to service on the basis of competent medical 
authority, the Board finds that these claims must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).

The Board notes that the veteran, while claiming that these 
conditions are related to service, has never claimed that he 
was actually treated for these conditions in service.  The 
veteran has not alleged continuity of symptomatology and 
there is no evidence on file of any persistent or recurrent 
disability.  

The veteran's own opinions and statements linking his claimed 
conditions to service are not competent evidence in this 
case.  While a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has the claimed disabilities.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for any of the claimed disorders.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for ulcer disease is 
denied.  

Entitlement to service connection for PTB is denied.

Entitlement to service connection for a kidney stone is 
denied.  

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for an eye disorder is 
denied.  

Entitlement to service connection for a headache disorder is 
denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

